REASONS FOR ALLOWANCE

1.	The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowed over the prior art of record ,  Coleman (Pub No: US 2007/0136452 A1) and Vaid (Pub No: US 2002/0091843 A1).
The prior art of record does not disclose limitations of “sending, via a local network, a message to a second user device indicating that the first user device is available to be included in a distributed download operation to be established by the second user device with a service provider over at least one network other than the local network, wherein the distributed download operation to splits a first data stream from a source into partial data streams to be distributed over respective data connections, via the at least one network, to user devices comprising the second user device, and wherein the partial data streams respectively comprise different portions of the first data stream.” as recited in Applicant's claims 1-20. 
Claims 1-20  of the instant application are allowed over said prior art of record.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942.  The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. K./
Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455